Citation Nr: 1127429	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied the benefit sought on appeal.  


FINDING OF FACT

The Veteran's tinnitus is not shown to be causally or etiologically related to service, including any noise he was exposed to during service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  At the time of his March 2010 hearing, the Veteran did indicate a desire to have the record held open for thirty days so that additional evidence may be collected and submitted.  More than one year has passed and no such evidence was submitted to VA.  Thus, the Board presumes that no additional relevant evidence exists, and will continue with adjudication of the claim.  The duties to notify and assist have been satisfied.

The Veteran's appeal involves a claim of entitlement to service connection for bilateral tinnitus, which the Veteran contends is due to noise exposure during his period of active service.   Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316.  

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the Board recognizes the existence of a current diagnosis of bilateral tinnitus.  See March 2009 and April 2009 VA examination reports.  The question in this case is the etiology of this disability.

The Veteran's service treatment records were reviewed in full.  Tinnitus and/or ringing in the ears were not mentioned at any point during service.  The Veteran himself reported at the time of his Board hearing that he did not seek treatment for tinnitus at any time during service, or at any time since.  He does, however, contend that he initially noticed intermittent tinnitus during his period of active service and ever since.  Again, the Board recognizes that service connection may be established based upon lay testimony of lay observable symptoms and disabilities, such as tinnitus.  Nonetheless, the entire record must be reviewed to establish internal consistency with the lay statements.

The Veteran's service treatment records show that in September 1992 when filling out the Report of Medical History, the Veteran himself marked "No" to "Ear, nose or throat trouble."  The available post-service treatment records were also reviewed.  A March 2006 VA primary care note shows the following with regard to "HEENT Exam: ... Ears: tympanic membranes show no air fluid levels, no erythema, no retraction; TM with Pos light reflex.  [E]xternal canal normal."   There is no mention of ringing in the ears or tinnitus, or a history including tinnitus.  An addenda to the March 2006 report specifically mentions an ENT history as including "no earaches, drainage, hearing loss or tinnitus."  The other records are devoid of mention of tinnitus.

In March 2009, the Veteran was afforded a VA audiological examination.  The examiner tested the Veteran's hearing and confirmed it to be at normal levels, bilaterally.  The Veteran reported to the examiner a history of in-service noise exposure "from rifles, pistols, machine guns, generators, heavy moving equipment, diesel engines, Humvees, anti-aircraft weapons, 5 inch guns, Howitzers and helicopters."  The Veteran also reported that he has ringing in each ear that he first noticed while in the military, and he confirmed that it is not constant, but rather is intermittent, occurring six to seven times per month.  The examiner, based upon this physical examination and review of the claims folder, concluded that the Veteran's tinnitus is less likely as not a result of noise exposure during service.  The basis for this opinion was that exposure to impulse sounds or continuous noise exposure can cause a temporary hearing threshold shift, which disappears within the days following exposure, but which also may damage the structure of the inner ear and hair cells, which can result in hearing loss.  The hearing loss, if it does not recover completely from the temporary threshold shift, can become permanent.  The examiner went on to note that there is a high correlation between hearing loss, tinnitus, and noise exposure, in that the presence of hearing loss from noise exposure is a strong indicator that any tinnitus present is also from noise exposure.  "Conversely, normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure."  Thus, the examiner concluded that since the Veteran's hearing loss is normal, it is less likely as not that the reported tinnitus is from military noise exposure.

Also, in April 2009, the Veteran was afforded a VA examination related to ear disease.  Here again it is reported that the Veteran first noticed tinnitus while in the military and that it is intermittent.  This examiner did not opine as to whether or not the Veteran's tinnitus was related to service, but only stated that she could do no more than speculate due to the lack of evidence related to tinnitus in the service treatment records and since.

Most recently, in March 2010, the Veteran provided hearing testimony again stating that the tinnitus was first noticed in service and was intermittent.  The Veteran again stated his belief that the tinnitus was caused by exposure to loud noise via guns and helicopters during his service in the Navy.  The Veteran suggested at the time of the hearing that he could collect additional evidence, including lay statements, to show that he complained of tinnitus closer in time to his active service than his November 2008 claim.  However, the Veteran did not provide any additional evidence.

The Board recognizes that the Veteran has testified to suffering from ringing in his ears that started in service and was caused by noise exposure in service.  Again, lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

However, while the Veteran is competent to offer this testimony, the Board does not find it to be probative, as he did not consistently report the in-service manifestation of tinnitus.  Again, as a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).  

In this case, the Veteran, in September 1992 at his separation examination, and in March 2006 at his VA primary care physician appointment, reported no history of tinnitus or ringing in the ears.  It was only after the filing of a claim for service connection that he suggested that it exists and has existed since service.  While the Veteran is competent to make such a statement, it is not consistent with the internal record, and the Board also notes that a competent medical examiner has deemed his tinnitus as definitively unrelated to any in-service noise exposure, a finding that is not lay observable.

Based upon the cumulative evidence of record, including all medical and lay statements, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


